NDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file.

Priority
This application, Serial No. 16/779,602 (PGPub: US20200158726A1) was filed on 02/01/2020. This application is a continuation in part of US application 14/889,905 filed on 11/09/2015, which is a 371 of PCT/EP2014/059584 filed on 05/09/2014. This application claims foreign priority of United Kingdom application GB1308396.9 filed on 05/09/2013. A copy of the certified copy of the priority document for GB1308396.9 has been received on 06/10/2022.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 (a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.14/889,905 and GB1308396.9, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Specifically, 14/889,905 and GB1308396.9 fails to provide adequate support for claim 1 limitation “a monoclonal antibody that comprises a light chain comprising complementarity-determining regions (CDRs) with amino acid sequences of SEQ ID NOS: 6-8 and a heavy chain comprising CDRs with amino acid sequences of SEQ ID NOS: 9-11”. Since claim 4 includes the antibody of claim 1, and claims 5, 8 and 13-15 are dependent on claim 4, accordingly, claims 1, 4-5, 8 and 13-15 are not entitled to the benefit of the prior application.

Withdrawn Claim Rejections
All rejections recited in the Office Action of 03/10/2022 have been withdrawn in view of Applicant's amendments and/or arguments submitted on 06/10/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 7 which is drawn to a non-elected species has been rejoined.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts fails to teach the claimed invention.
Specifically, the prior arts fails to teach the monoclonal antibody of claim 1 that comprises a light chain comprising complementarity-determining regions (CDRs) with amino acid sequences of SEQ ID NOS: 6-8 and a heavy chain comprising CDRs with amino acid sequences of SEQ ID NOS: 9-11.
Sequence searches do not find any prior arts that disclose an antibody comprising sequences highly similar to both of claimed light/heavy chains. 
For example, Tachibana  (WO2014208760A1, pub date: 12/31/2014) discloses an antibody comprising a light chain with SEQ ID NO: 8 having 77.2 % sequence identity to the claimed SEQ ID NOS: 6-8 as shown below:
    PNG
    media_image1.png
    175
    599
    media_image1.png
    Greyscale

	However, Tachibana does not disclose the antibody comprising a heavy chain with similar sequence identity to the claimed SEQ ID NOS: 9-11.

Dylla et al. (WO2013126810, Pub date: 08/29/2013) discloses an antibody comprising a heavy chain with SEQ ID NO: 37 having 70.6% sequence identity to the claimed SEQ ID NOS: 9-11 as shown below:

    PNG
    media_image2.png
    133
    588
    media_image2.png
    Greyscale

However, Dylla does not disclose the antibody comprising a light chain with similar sequence identity to the claimed SEQ ID NOS: 6-8.
Therefore, search results indicates that the prior arts fails to teach the monoclonal antibody of claim 1, thus claim 1 is allowable. Claims 4-5, 7-8 and 13-15 which are dependent on claim 1 are allowable accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067.  The examiner can normally be reached on Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        


/REBECCA M GIERE/Primary Examiner, Art Unit 1641